Citation Nr: 0904097	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-08 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to January 
1956 and from August 1956 to January 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota.

The Board notes that the veteran requested a Board hearing in 
Washington, DC in his March 2006 substantive appeal.  The 
veteran submitted a written statement in September 2006 
stating that he would not be able to attend the hearing due 
to financial reasons.  The Board finds that the veteran 
withdrew his request for a Board hearing.  See 38 C.F.R. § 
20.702(e).

In August 2008, the Board requested an opinion from Veterans 
Health Administration (VHA) of VA.  A response was received 
in October 2008.  The veteran and his representative were 
provided with a copy of the medical opinion and a written 
response by the veteran's representative has been filed.  In 
addition, the veteran submitted further argument in support 
of his claim with a waiver of initial RO consideration.  
Accordingly, this issue is before the Board for appellate 
review.  See 38. C.F.R. §§ 20.800, 20.903.


FINDING OF FACT

The competent medical evidence of record reveals that the 
veteran's current degenerative arthritis of the left knee is 
etiologically related to a left leg injury that occurred 
during military service.


CONCLUSION OF LAW

Degenerative arthritis of the left knee was incurred as a 
result of active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Merits of the Claim for Service Connection

The veteran filed a claim for entitlement to service 
connection for a left knee disorder.  He contends that he 
injured his left knee and leg in a motor vehicle accident 
during military service.  The RO denied his claim.  The 
veteran appeals this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In assessing the veteran's service connection claim for a 
left knee disorder, the Board must first determine whether 
the veteran has a current disability.  A September 2005 VA 
examination shows that the veteran has mild degenerative 
changes of the left knee.  Therefore, the veteran has a 
current left knee disability and the first criterion for 
service connection has been met. 

The veteran's service treatment records reveal that the 
veteran was involved in a car accident in October 1957, which 
resulted in a compound fracture involving the anterior cortex 
of the upper one third of the left tibia and an impacted 
contra fracture of the tibial ridge.  See October 1957 and 
December 1957 service treatment records.  The veteran had a 
10 cm sutured wound over the lateral aspect of the lower leg 
just below the knee.  Accordingly, the evidence shows a left 
leg injury just below the knee during service.  

Regarding the question of whether the veteran's current left 
knee disability is related to the in-service injury, the 
Board sought a VHA medical advisory opinion in August 2008.  
The VHA medical expert noted that the record shows the 
veteran had a significant injury to the proximal aspect of 
his left tibia.  He found it significant that it was an open 
injury, caused deformity in the bone at the proximal portion 
of the tibia, and required a long period of treatment.  The 
VHA medical expert provided the opinion that there is a 
greater than 50 percent likelihood that the leg injury had 
caused the veteran to develop osteoarthritis.  He supported 
this opinion with the rationale that the fracture in such 
close proximity to the knee would have significantly affected 
the knee joint and ligament disruption would not have been 
uncommon with persistent instability as well as chondral 
abrasion.  The Board finds this opinion to be highly 
persuasive as the medical expert is the chief of a VA 
orthopedic department, reviewed the claims file, and provided 
a clear and detailed rationale for his opinion.  In addition, 
there is no other evidence in the record that contradicts 
this opinion.  
Based on the foregoing, the evidence is at least in equipoise 
and resolving the benefit of the doubt in favor of the 
veteran, the Board finds that the veteran's degenerative 
arthritis of the left knee is related to the leg injury that 
occurred during military service.  Accordingly, the claim of 
entitlement to service connection for degenerative arthritis 
of the left knee is warranted.
	

ORDER

Entitlement to service connection for degenerative arthritis 
of the left knee is granted.  



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


